J-S79033-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CEDARBROOK PLAZA, INC.,                  :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
             v.                          :
                                         :
STORAGE PARTNERS OF CHELTENHAM,          :
L.P. AND BRUCE MANLEY,
                                         :
                  Appellants             :            No. 282 EDA 2016

                   Appeal from the Order December 14, 2015
             in the Court of Common Pleas of Montgomery County,
                         Civil Division, No(s): 10-15608

BEFORE: GANTMAN, P.J., MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED FEBRUARY 13, 2017

     Storage Partners of Cheltenham, L.P. (“Storage Partners”), and Bruce

Manley (collectively, “Defendants”) appeal from the Order of the trial court,

which denied Defendants’ Motion for Reconsideration of an Order compelling

discovery in aid of execution and a Motion for a Protective Order, following

the entry of judgment in favor of Cedarbrook Plaza, Inc. (“Cedarbrook”). We

quash the appeal.

     This suit arises out of Defendants’ breach of a commercial lease

agreement.    In 2002, Cedarbrook and Defendants entered into a twenty-

year lease (the “Lease Agreement”), whereby Storage Partners leased

approximately 100,000 square feet of space in Cedarbrook’s shopping center

in Wyncote, Pennsylvania.      In March 2011, after appropriate Notice of

Default, Cedarbrook confessed judgment against Defendants for possession

of the property, based upon Defendants’ failure to pay rent under the Lease
J-S79033-16


Agreement. Defendants filed a Petition to Strike/Open the judgment, which

the trial court denied.

         In the interim, in 2010, Cedarbrook commenced an action against

Defendants seeking damages resulting from Defendants’ breach of the Lease

Agreement.      After a bench trial, the trial court found against Defendants,

jointly and severally, and awarded Cedarbrook $1,484,077.31, plus interest

and costs. Trial Court Opinion, 6/5/15, at 8. The trial court subsequently

amended its award of damages to $1,450,880.31, plus fees and costs. Id.

at 1 n.2. On appeal, this Court affirmed the judgment entered by the trial

court.     Cedarbrook Plaza, Inc. v. Storage Partners of Cheltenham,

L.P., 136 A.3d 1032 (Pa. Super. 2016) (unpublished memorandum).

         While that appeal was pending, Cedarbrook filed a Motion to Compel

More Complete Answers to Interrogatories and Document Request (“Motion

to Compel”), in aid of execution.          Defendants filed a response to

Cedarbrook’s Motion to Compel.        On October 21, 2015, the trial court

entered an Order granting Cedarbrook’s Motion.            Trial Court Order,

10/21/15. Defendants did not file an appeal of the trial court’s October 21,

2015 Order.

         On December 4, 2015, Defendants filed a Motion for Reconsideration

of the October 21, 2015 Order, and for the Entry of a Protective Order.

Defendants alleged that the trial court’s Order required the production of “a

massive amount of highly sensitive information belonging to innocent third



                                   -2-
J-S79033-16


parties that [] Manly has no authority to produce to [Cedarbrook,] and the

production of which may subject him to liability under certain confidentiality

provisions[.]” Motion for Reconsideration at 2. Defendants also argued that

the trial court’s Order required a burdensome undertaking, and that the

information sought was sensitive and confidential.     Id.   On December 14,

2015, the trial court denied Defendants’ Motion.      Thereafter, Defendants

filed the instant appeal, followed by a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of matters complained of on appeal.

      Defendants present the following claims for our review:

      1. Whether the trial court erred in entering the October 21,
      2015 Order?

      2. Whether the trial court erred in entering the December 14,
      2015     Order     denying    [Defendants’]     [M]otion  for
      [R]econsideration?

      3. Whether the trial court erred in entering the December 14,
      2015 Order denying [Defendants’] [M]otion for a [P]rotective
      Order?

      4.   Whether the trial court erred in denying [Defendants’]
      request for oral argument on the [M]otion for [R]econsideration
      and for [P]rotective [O]rder[,] and in denying the [M]otion[] less
      than a week after it was filed?

      5. Whether the trial court erred in requiring [] Manley to
      produce to Cedarbrook a massive amount of highly sensitive and
      confidential information belonging to approximately fifty (50)
      non-party and non-debtor entities and individuals, which
      information: (i) [] Manley has no authority to produce; (ii) the
      production of which may subject him to liability under certain
      confidentiality provisions and/or (iii) is completely irrelevant to
      Cedarbrook’s execution efforts against [] Manley?




                                  -3-
J-S79033-16


Brief for Appellants at 5-6. Before addressing Defendants’ claims, we first

must determine whether we have jurisdiction over the instant appeal.

      An   appeal   generally   does     not       lie   from   an    order   denying

reconsideration; but, rather, from the final order which precedes it.            See

Cheathem v. Temple Univers. Hosp., 743 A.2d 518, 521 (Pa. Super.

1999) (explaining that an order denying motion for reconsideration is not

reviewable on appeal); In re Merrick’s Estate, 247 A.2d 786, 787 (Pa.

1968)   (quashing    an   appeal    from       a    trial   court’s   order   denying

reconsideration).   Thus, Defendants cannot appeal from the trial court’s

December 14, 2015 Order.

      The trial court’s prior Order, entered on October 21, 2015, constitutes

a final, appealable Order, inasmuch as it resolved all claims of all parties. 1

See Pa.R.A.P. 341(b)(1) (providing that a final order is one that “disposes of

all claims of all parties”). However, Defendants’ present appeal is untimely,

as it was not filed within 30 days of the trial court’s October 21, 2015 Order.


1
  Defendants assert that their request for a protective order may be made at
any time, and that the “Pennsylvania Rules of Civil Procedure do not impose
a time limit upon the filing of a motion for a protective order.” Brief for
Appellants at 18 n.4.       Defendants’ assertion is specious.    Defendants
objected to the Interrogatories in aid of execution, and the requests for
production of documents, claiming that the information and documents were
“privileged,” “sensitive” or “confidential.” See Responses and Objections to
Plaintiff’s Interrogatories and Document Requests in Aid of Execution, filed
6/16/2015, at 3 et seq. The trial court resolved these claims in its October
21, 2015 Order. Defendants’ Motion for a Protective Order raised no new
claim or issue not previously resolved by the trial court in its Motion to
Compel. Thus, Defendants’ claims were finally resolved by the trial court’s
October 21, 2015 Order.


                                   -4-
J-S79033-16


See Pa.R.A.P. 903(a) (stating that an appeal must be filed within 30 days

after entry of the order); see also Day v. Civil Service Comm’n of

Carlisle, 931 A.2d 646, 651-52 (Pa. 2007) (recognizing that the timeliness

of an appeal implicates the court’s jurisdiction). Defendants, having failed to

file a timely appeal of that Order, have foreclosed this Court’s opportunity to

review the merits of their appeal. See Pa.R.A.P. 903(a); Day, 931 A.2d at

651-52. Because we are without jurisdiction to entertain the instant appeal,

we have no recourse but to quash it.

      Appeal quashed.

      President Judge Gantman joins the memorandum.

      Judge Moulton concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/13/2017




                                  -5-